DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 12 recites “wherein the micro-facets of at least a subset of the light diffusive features form angles with corresponding micro-facets of immediately adjacent ones of the light diffusive features along a first lateral axis that are greater than 0.5 degrees” which needs to be shown with proper labeling. Claim 13 recites “the micro-facets of the at least a subset of the light diffusive features form angles with the corresponding micro-facets of the immediately adjacent ones of the light diffusive features that are substantially the same along a second lateral axis orthogonal to the first lateral axis” which needs to be shown with proper labeling. Claims 26, 35, recites “the RR elements comprise a plurality of bead-shaped RR elements” which needs to be shown with proper labeling.
Specification
Replace FIG 6A with FIG 6B in line 1 of para [0020].
Claim Objections
Claim 19 is objected to because of the following informalities:  replay “The display” with “The RR display” in line 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 19-30, 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 12, the limitation “wherein the micro-facets have an average area that is substantially smaller than a pixel size of the RR display” contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claims 13-28 are rejected as being dependent on claim 12.
As of claim 13, the limitation “the micro-facets of the at least a subset of the light diffusive features form angles with the corresponding micro-facets of the immediately adjacent ones of the light diffusive features that are substantially the same along a second lateral axis orthogonal to the first lateral axis” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 14, the limitation “at least another subset of the light diffusive features are randomly oriented” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 19, the limitation “wherein the micro-facets have an average area that is proportional to a pixel size by a ratio of 1:25 or smaller” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
As of claim 26, the limitation “the RR elements comprise a plurality of bead-shaped RR elements” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 29, the limitation “the RR display has a viewing window outside of which an intensity of light exiting from the light profile modulation layer falls off by more than 50%, and wherein the direction preferentially faced by the micro-facets of the subset of the light diffusive features are outside of the viewing window” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 30, 32-37 are rejected as being dependent on claim 29.
As of claim 35, the limitation “the RR elements comprise a plurality of bead-shaped RR elements” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17, 19-30, 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 12, the limitation “wherein the micro-facets of at least a subset of the light diffusive features form angles with corresponding micro-facets of immediately adjacent ones of the light diffusive features along a first lateral axis that are greater than 0.5 degrees” is indefinite. The Examiner is unclear about which subset of the light diffusive features form angles with corresponding micro-facets of immediately adjacent ones of the light diffusive features along a first lateral axis that are greater than 0.5 degrees? A review of the description talks about “ adjacent ones of the light diffusive features comprise corresponding micro-facets form angles relative to the major surface of the light profile modulation layer that are different from each other by at least 0.1 degrees, at least 0.5 degrees, 0.1-5 degrees, 5-10 degrees, 10-15 degrees, 15-20 degrees, 20-25 degrees, 25-30 degrees, 30-35 degrees, 35-40 degrees, 40 to 45 degrees, or an angle in a range defined by any of these values, along one or both of orthogonal lateral axes (e.g., x and y axis) in some arrangements” (PGPUB [0063]) but does not particularly point out and distinctly claim the subject matter. Also the claim 
Claims 13-17, 19-28 are rejected as being dependent on claim 12.
As of claim 13, the limitation “the micro-facets of the at least a subset of the light diffusive features form angles with the corresponding micro-facets of the immediately adjacent ones of the light diffusive features that are substantially the same along a second lateral axis orthogonal to the first lateral axis” is indefinite. The Examiner is unclear about which micro-facets of the at least a subset of the light diffusive features form angles with the corresponding micro-facets of the immediately adjacent ones of the light diffusive features that are substantially the same along a second lateral axis orthogonal to the first lateral axis.
As of claim 14, the limitation “at least another subset of the light diffusive features are randomly oriented” is indefinite. The Examiner is unclear about which subset of the light diffusive features are randomly oriented?
As of claim 19, the limitation “wherein the micro-facets have an average area that is proportional to a pixel size by a ratio of 1:25 or smaller” is indefinite. The Examiner is unclear about which the micro-facets have an average area that is proportional to a pixel size by a ratio of 1:25 or smaller?
As of claim 29, the limitation “the RR display has a viewing window outside of which an intensity of light exiting from the light profile modulation layer falls off by more than 50%, and wherein the direction preferentially faced by the micro-facets of the subset of the light diffusive features are outside of the viewing window” is indefinite. The 
Claims 30, 32-37 are rejected as being dependent on claim 29.

Allowable Subject Matter
Claims 12-17, 19-30, 32-37 will be allowed if earlier drawing and claim objections, 112(a), 112(b) rejections are successfully overcome.
As of claim 12, the closest prior art MARTINEZ et al. (US 20170038585 A1; MARTINEZ) teaches a system 200 having a screen 204, coating all or part of the inner surface of windshield 102, that is, the surface thereof facing the inside of the vehicle. System 200 further comprises a projector 206 capable of being mounted on the head of a user 108, for example, the vehicle driver. Projector 206 is preferably mounted on the user's head in the vicinity of the ocular area so that main projection axis Y is close to main axis X of the user's line of sight, for example, so that axes X and Y form an angle smaller than or equal to 20 degrees. As a non-limiting example, the light exit area or emission area of projector 206 is located less than 20 cm, and preferably less than 10 cm, away from the user's pupils. Projector 206 is capable of projecting an image on all or part of the surface of display 206 facing the inside of the vehicle. Screen 204 is a partially transparent and partially retroreflective screen. In other words, screen 204 is capable of retro-reflecting that is, of reflecting towards its source light coming from projector 206, and of giving way with no significant alteration to light coming from 102, that is, from the outside of the vehicle. Screen 204 thus has a transparency function, enabling the user to see the outer scene through windshield 102 from the inside of the vehicle, and a retro-reflection function, enabling the user whose pupils are close to projector 206 to see, overlaid on the outer scene, an image generated by projector 206. Since light source 206 cannot be placed exactly along the user's line of sight (unless a reflection element such as a beam splitter is placed in front of the user's eye, which would be relatively bulky and might disturb the user), screen 204 should preferably be capable of diffusing the retro-reflected light in a diffusion cone 210 containing the user's pupil, so that the user can see the image displayed by the projector. Diffusion cone 210 may however have a relatively small angular aperture, for example within a range from 5 to 30 degrees, due to the proximity between projector 206 and the user's eyes. MARTINEZ does not anticipate or render obvious, alone or in combination, the RR layer and the light profile modulation layer are configured such that light from the projector incident on the light profile modulation layer passes there through and is retro-reflected by the RR elements before exiting from the micro-facets of the light profile modulation layer, wherein the micro-facets of at least a subset of the light diffusive features form angles with corresponding micro-facets of immediately adjacent ones of the light diffusive features along a first lateral axis that are greater than 0.5 degrees, and wherein the micro-facets have an average area that is substantially smaller than a pixel size of the RR display.
Claims 13-17, 19-28 are allowed as being dependent on claim 12.
As of claim 29, the closest prior art MARTINEZ et al. (US 20170038585 A1; MARTINEZ) teaches a system 200 having a screen 204, coating all or part of the inner 102, that is, the surface thereof facing the inside of the vehicle. System 200 further comprises a projector 206 capable of being mounted on the head of a user 108, for example, the vehicle driver. Projector 206 is preferably mounted on the user's head in the vicinity of the ocular area so that main projection axis Y is close to main axis X of the user's line of sight, for example, so that axes X and Y form an angle smaller than or equal to 20 degrees. As a non-limiting example, the light exit area or emission area of projector 206 is located less than 20 cm, and preferably less than 10 cm, away from the user's pupils. Projector 206 is capable of projecting an image on all or part of the surface of display 206 facing the inside of the vehicle. Screen 204 is a partially transparent and partially retroreflective screen. In other words, screen 204 is capable of retro-reflecting that is, of reflecting towards its source light coming from projector 206, and of giving way with no significant alteration to light coming from windshield 102, that is, from the outside of the vehicle. Screen 204 thus has a transparency function, enabling the user to see the outer scene through windshield 102 from the inside of the vehicle, and a retro-reflection function, enabling the user whose pupils are close to projector 206 to see, overlaid on the outer scene, an image generated by projector 206. Since light source 206 cannot be placed exactly along the user's line of sight (unless a reflection element such as a beam splitter is placed in front of the user's eye, which would be relatively bulky and might disturb the user), screen 204 should preferably be capable of diffusing the retro-reflected light in a diffusion cone 210 containing the user's pupil, so that the user can see the image displayed by the projector. Diffusion cone 210 may however have a relatively small angular aperture, for example within a range from 5 to 30 degrees, due to the proximity 206 and the user's eyes. MARTINEZ does not anticipate or render obvious, alone or in combination, the RR layer and the light profile modulation layer are configured such that light from the projector incident on the light profile modulation layer passes there through and is retro-reflected by the RR elements before exiting from the micro- facets of the light profile modulation layer, wherein the micro-facets of at least a subset of the light diffusive features preferentially face a direction that forms an angle greater than 10 degrees relative to one or both of a direction of the light incident on the light profile modulation layer and a direction of the light exiting from the light profile modulation layer, and -5-Application No.: Unknown Filed:Herewith wherein the RR display has a viewing window outside of which an intensity of light exiting from the light profile modulation layer falls off by more than 50%, and wherein the direction preferentially faced by the micro-facets of the subset of the light diffusive features are outside of the viewing window.
Claims 30, 32-37 are allowed as being dependent on claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Smits et al. (US 20190278091 A1) teaches a system which projects a user-viewable, computer-generated or -fed image, wherein a head-mounted projector is used to project an image onto a retro-reflective surface, so only the viewer can see the image. The projector is connected to a computer that contains software to create virtual 2-D and or 3-D images for viewing by the user. Further, one projector each is mounted on either side of the user's head, and, by choosing for example a retro angle of less than about 10 degrees, each eye can only see the image of one of the projectors at a 
- Prior Art Minoura et al. (US 20020154408 A1) teaches an optical element which includes first and second members. The first member has a first surface including a first concave portion. The second member has a second surface including a second concave portion and transmits incoming light there through. The first and second members are disposed so that the first and second surfaces are opposed to each other. First and second reflective regions have been formed on the first and second concave portions, respectively. At least part of the incoming light that has been transmitted through the second member is reflected from at least one of the first and second reflective regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882